In an action in which the defendant wife was granted a divorce, she appeals from two orders of the Supreme Court, Westchester County, one dated August 1, 1980, which granted plaintiff’s motion for specification of his visitation rights and denied her cross motion, inter alia, for arrears, and the other dated September 9, 1980, which denied her motion, inter alia, for arrears and the posting of security. Orders affirmed, without costs or disbursements. Under the circumstances of this case a hearing is not required. Hopkins, J. P., Damiani, Lazer and Thompson, JJ., concur.